Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on June 22, 2022, in which: 
Claims 1-4, 6-12, and 14-15 are currently amended,
Claims 16-18 are newly presented, and 
Claims 5 and 13 are cancelled.  
Claims 1-4, 6-12, and 14-18 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-12, and 14-18 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7, 9, 10, 12, 14, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2020/0120590 A1 (herein “Trivisonno”), and further in view of Pub No.: US 2018/0227873 A1 (herein “Vrzic”).

Claims 1 and 9
Consider claim 1, Trivisonno teaches a method by an apparatus for performing an access management function (AMF) in a wireless communication system, the method comprising: 
receiving, from a user equipment (UE) a registration request message including a requested network slice selection assistance information (NSSAI) (see Trivisonno [0082], Fig. 6, note step 1 Registration Request with NSSAI); 
identifying subscription information for the UE including at least one subscribed single-NSSAI (S-NSSAI) (see Trivisonno [0083] note subscriber permanent identifier or temporary user ID); 
identifying an allowed NSSAI based on the requested NSSAI and the subscription (see Trivisonno Fig. 6, [0083]-[0102] note determining accepted S-NSSAIs among other network slicing configuration information); and 
transmitting, to the UE a registration accept message including the allowed (see Trivisonno Fig. 6, [0103] note step 22 Registration Accept with accepted S-NSSAIs).
Trivisonnon fails to teach subscriber information including network slice group information for each of the at least one subscribed S-NSSAI and identifying an allowed NSSAI including at least one S-NSSAI which shares a common network slice group.  Vrzic teaches sending a Network Slice Group ID/Indicator (NSGI) along with the NSSAI in the registration request message by the UE (see Vrzic [0048]-[0049]).  The RAN receiving the registration request uses the NSGI to select the AMF (see Vrzic Fig. 1, [0056]) which returns the accepted NSSAI in the registration response (see Vrzic Fig. 1, [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trivisonnon to include the recited teaching of Vrzic.  Such a modification would improve Trivisonnon by improving registration for a UE for a network service/slice (see Vrzic [0012]). 
Claim(s) 9 is/are rejected for at least the same reason(s) set forth in claim 1.


Claims 2 and 10
Consider claim 2, Trivisonno as modified by Vrzic teaches wherein the at least one network slice group is associated with each of the at least one subscribed S-NSSAI (see Trivisonno [0072] note group of NSIs identified by an NSSAI each NSI uniquely identified by the S-NSSAI parameter).
Claim(s) 10 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 4 and 12
Consider claim 4, Trivisonno as modified by Vrzic teaches wherein the requested NSSAI is associated with a default configured NSSAI (see Vrzic [0071] note the UE is assigned the default network slice for the UE obtained from the subscription information), and wherein the registration accept message further includes at least one mapping information of the allowed NSSAI, a configured NSSAI, or mapping information of the configured NSSAI (see Vrzic [0064] note the registration response includes the accepted N-SSAI along with the Temp ID identifying the selected AMF and all of the services that are available to the UE).
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 6 and 14
Consider claim 6, Trivisonno teaches a method by a terminal in a wireless communication system, the method comprising: 
transmitting, to an access and mobility mangagement function (AMF), a registration request message including a requested network slice selection assistance information (NSSAI) (see Trivisonno [0082], Fig. 6, note step 1 Registration Request with NSSAI); and 
as a response to the registration request message, receiving, from the AMF, a registration accept message including an allowed NSSAI, (see Trivisonno Fig. 6, [0103] note step 22 Registration Accept with NSSAI, accepted S-NSSAIs),
wherein subscription information for the UE includes at least one subscribed single-NSSAI (S-NSSAI) (see Trivisonno [0083] note subscriber permanent identifier or temporary user ID), 
wherein the allowed NSSAI depends on the requested NSSAI and the subscription information (see Trivisonno Fig. 6, [0083]-[0102] note determining accepted S-NSSAIs among other network slicing configuration information).
Trivisonnon fails to teach subscription information includes network slice group information for each of the at least one subscribed S-NSSAI and wherein the allowed NSSAI including at least one S-NSSAI which shares a common network slice group.  Vrzic teaches sending a Network Slice Group ID/Indicator (NSGI) along with the NSSAI in the registration request message by the UE (see Vrzic [0048]-[0049]).  The RAN receiving the registration request uses the NSGI to select the AMF (see Vrzic Fig. 1, [0056]) which returns the accepted NSSAI in the registration response (see Vrzic Fig. 1, [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trivisonnon to include the recited teaching of Vrzic.  Such a modification would improve Trivisonnon by improving registration for a UE for a network service/slice (see Vrzic [0012]). 
Claim(s) 14 is/are rejected for at least the same reason(s) set forth in claim6.

Claims 7 and 15
Consider claim 7, Trivisonno as modified by Vrzic teaches wherein the slicing group identifier is mapped onto the network slicing identifier (see Trivisonno [0072] note group of NSIs identified by an NSSAI each NSI uniquely identified by the S-NSSAI parameter).
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 16 and 18
Consider claim 16, Trivisonno as modified by Vrzic teaches wherein the requested NSSAI is associated with a default configured NSSAI see Vrzic [0071] note the UE is assigned the default network slice for the UE obtained from the subscription information), and wherein the registration accept message further includes at least one mapping information of the allowed NSSAI, a configured NSSAI, or mapping information of the configured NSSAI (see Vrzic [0064] note the registration response includes the accepted N-SSAI along with the Temp ID identifying the selected AMF and all of the services that are available to the UE).
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 16.
Allowable Subject Matter

Claims 3, 8, 11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647